Per Curiam.
Respondent was admitted to practice by this Court in 1997. He maintained a law office in the City of Ogdensburg, St. Lawrence County.
On January 15, 2008, respondent pleaded guilty to felony mail fraud in violation of 18 USC § 1341 in the United States District Court for the Northern District of New York. On June 18, 2008, respondent was sentenced to 27 months of imprisonment, three years supervised release and restitution, which he has paid in full. According to the plea agreement, respondent drafted an irrevocable trust for a 90-year-old, legally blind individual, and subsequently made a series of fraudulent loans from the trust without that individual’s knowledge.
Petitioner moves for an order striking respondent’s name from the roll of attorneys and disbarring him pursuant to Judiciary Law § 90 (4) (a) and (b) based upon respondent’s federal felony conviction. In reply, respondent submits an affidavit in which he tenders his resignation in substantial compliance with this Court’s rules {see 22 NYCRR 806.8). Among other things, respondent admits to his conviction, states that the conviction will result in his disbarment, and states that he is unable to contest and refute petitioner’s allegations. Under the circumstances presented, we accept the resignation and disbar respondent (see 22 NYCRR 806.8 [b]). Petitioner’s motion is therefore denied.
Cardona, PJ., Carpinello, Rose, Lahtinen and Kane, JJ., concur. Ordered that respondent’s resignation application is accepted (see 22 NYCRR 806.8); and it is further ordered that *854petitioner’s motion is denied; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).